 Case 1:18-cv-00621-MAC Document 6 Filed 02/08/19 Page 1 of 3 PageID #: 231




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

KARINA GARCIA, MARIA       )
MATA, CHLOE BROOKS,        )
ANITA TREVINO, KARLENE     )
CARPENTER, TANISHA         )
WILLIAMS, SAMUEL TORRES,   )
MARLENE BURCH,             )
ROZEPHYR JEAN,             )
Individually and on Behalf )
All Others Similarly Situated,
                           )
                           )
     Plaintiffs,           )
                           )
vs.                        ) CIVIL ACTION NO: 18-cv-00621-MAC
                           )
WILLIS STEIN & PARTNERS,   )
L.L.C., MONROE CAPITAL,    )
LLC, EDUCATION             )
CORPORATION OFAMERICA, )
VIRGINA COLLEGE, LLC,      )
BRIGHTWOOD COLLEGE,        )
BRIGHTWOOD CAREER          )
INSTITUTE, VIRGINIA        )
COLLEGE, ECOTECH           )
INSTITUTE, STUART C. REED, )
AVY HOWARD STEIN,          )
THEODORE KOENIG, JACKIE )
BAUMANN, AND ERIN SHEA     )
                           )
     Defendants.           )

   PLAINTIFFS’ NOTICE OF DISMISSAL OF DEFENDANT AARON BARKSDALE

       Plaintiffs file their notice of dismissal of Defendant Aaron Barksdale under Federal Rule

of Civil Procedure 41(a)(1)(A)(i).
Case 1:18-cv-00621-MAC Document 6 Filed 02/08/19 Page 2 of 3 PageID #: 232



 1. On December 12, 2018, Plaintiffs sued defendants Virginia College, LLC d/b/a

    Brightwood College, Education Corporation of America, Willis Stein & Partners, L.L.C.,

    Stuart C. Reed, and Aaron Barksdale.

 2. Defendant Aaron Barksdale has been served with process and has not served an answer or

    motion for summary judgment.

 3. The proposed class has not yet been certified.

 4. A receiver has not been appointed in this case.

 5. This case is not governed by any federal statute that requires a court order for dismissal of

    the case.

 6. Plaintiffs have not previously dismissed any federal – or state-court suit based on or

    including the same claims as those presented in this case.

 7. Only defendant, Aaron Barksdale, is dismissed from this lawsuit.

 8. This dismissal is without prejudice.



                                           Respectfully submitted,
                                           THE FERGUSON LAW FIRM, LLP

                                           /s/ Mark C. Sparks
                                           Mark Sparks
                                           Texas Bar No. 24000273
                                           mark@thefergusonlawfirm.com
                                           Timothy M. Ferguson
                                           Texas Bar No. 24099479
                                           tferguson@thefergusonlawfirm.com
                                           350 Pine Street, Suite 1440
                                           Beaumont, Texas 77701
                                           (409) 832-9700 Phone
                                           (409) 832-9708 Fax
                                           and:
                                           BAILEY REYES, PLLC
 Case 1:18-cv-00621-MAC Document 6 Filed 02/08/19 Page 3 of 3 PageID #: 233




                                             Christopher A. Bailey
                                             Texas Bar No. 24104549
                                             chris@baileyreyes.com
                                             Julliana Reyes
                                             Texas Bar No. 24103899
                                             julie@baileyreyes.com
                                             470 Orleans Street, Suite 950
                                             Beaumont, Texas 77701
                                             (409) 239-0123 Phone
                                             (409) 895-2363 Fax




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, a true copy of the foregoing has been served upon
all parties or their attorneys contemporaneously with or before the filing of this pleading, in a
manner authorized by Federal Rule of Civil Procedure, via email and certified mail.



                                             /s/ Mark Sparks
                                             Mark Sparks
